Citation Nr: 1432594	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  02-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to January 1946.  He died in December 1997; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant was scheduled for a formal hearing in October 2002 before a Decision Review Officer at the RO, but cancelled her request prior to the hearing, and instead opted for a conference with the Decision Review Officer.  In addition, she requested a Board hearing to be conducted at the RO; however, she withdrew that request in January 2003.  There are no other hearing requests of record.

A motion to advance this case on the docket due to the appellant's advanced age was granted by the Board in November 2003.  

In November 2003, the Board remanded this case for additional evidentiary development.  In a May 2006 decision, the Board denied the appellant's claim.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court set aside the May 2006 Board decision and remanded the case to the Board.  Consistent with the Memorandum Decision, the Board in August 2009 and again in March 2014 remanded the case for further development.

The record before the Board consists of the physical claims file and electronic records within Virtual VA.  



FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in service and he did not participate in a radiation-risk activity.   

2.  None of the disorders that caused or contributed to cause the veteran's death was present within one year of the veteran's discharge from service, and none was etiologically related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not cause or contribute substantially or materially to cause the veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA, by letters mailed in April 2001, prior to initial adjudication of the claim.  The appellant was also provided a follow-up letter in January 2004.  Although she was not specifically informed that she should submit any pertinent evidence in her possession, she was informed of the evidence that would be pertinent and that she should submit such evidence or provide the originating agency with the information and any authorization necessary for VA to obtain the evidence on her behalf.  Therefore, the Board believes that she was on notice of the fact that she should submit any pertinent evidence in her possession.  Although the appellant has not been provided notice of the evidence necessary to establish an effective date for service connection for the cause of the veteran's death, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the cause of the veteran's death.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to this element of the claim constitutes no more than harmless error.  


The originating agency has undertaken extensive efforts to assist the appellant in obtaining records identified by her.  In May 2001 it made requests to Dr. K., Dr. A., and Upstate Carolina Medical Center for records of treatment of the Veteran, based on authorizations received from the appellant.  A May 2001 reply by the offices of Dr. A indicates that they had no records for the Veteran, while noting that Dr. A may have seen him in the hospital but they had no records of this.  Some records from Upstate Carolina Medical Center were received in June 2001.  

In August 2001 the originating agency made a request for military records of any exposure of the Veteran to radiation.  An August 2001 reply indicates that the Veteran's records were fire-related, and that the requested information could not be reconstructed.  

The appellant in November 2009 provided authorization for the release of additional records of the Veteran by Dr. K.  The originating agency in April 2011 and again in December 2011 sent a letter to Dr. K. requesting records of treatment of the Veteran.  A response was received in December 2011 from HealthPort informing that they were under an agreement with the medical facility to release all authorized copies of medical records.  In that response they stated that they had no records of the Veteran at that facility.  

In light of this failure to secure relevant records of Dr. K., the originating agency in December 2011 contacted the appellant by telephone.  She stated that there were no additional records of Dr. K.  She stated that she had checked with the office and was informed that all the records had been destroyed due to their age.  The appellant requested that VA proceed with remand development without further efforts to secure any additional records of treatment by Dr. K.  

The Board is not aware of any additional, outstanding evidence that could be obtained to substantiate the claim.  That certain evidence is not available does not reflect any failure on the part of VA in its duty to assist.

The originating agency has substantially complied with the directives in the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This consisted of notifying the appellant of the evidence required to verify the Veteran's whereabouts during his participation in the occupation of Japan at the end of the Second World War, notifying her of alternative evidence that may serve to support the claim in lieu of lost service records and certain morning reports that could not be obtained, obtaining unit records, obtaining from the Defense Threat Reduction Agency (DARPA) any available information concerning radiation exposure (including radiation does estimates), obtaining any other pertinent evidence, and readjudicating the claim.  

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.5 (2013).

Service connection for cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.



Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor or diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d) (2013).

Occupation of Hiroshima or Nagasaki, Japan, by United States forces means official military duties within 10 miles of the city limits of either city which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d) (3) (vi) (2013).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2013).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2013).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Certificate of Death shows that the Veteran died in December 1997.  The immediate cause of his death was certified as cardiorespiratory arrest, which was due to or a consequence of carcinoma of the colon with metastasis, which was due to or a consequence of diabetes.  No other condition was indicated as an immediate or contributory cause of death.  At the time of the Veteran's death, service connection was in effect for no disability.

Although the veteran's service treatment records were not located and are presumed to have been destroyed by fire at the National Personnel Records Center, the appellant does not contend that any of the conditions listed on the death certificate were present in service or within one year of the veteran's discharge from service.  Rather, it is her essential contention that the veteran was exposed to radiation during the occupation of Japan at the end of the Second World War. 

Colon cancer is listed among the diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309 (d) and among the radiogenic diseases under 38 C.F.R. § 3.311.  However, the presumptive provisions of 38 C.F.R. § 3.309 (d) apply only to radiation exposed veterans.  To be considered "radiation exposed" the veteran must have participated in a radiation risk activity. 38 C.F.R. § 3.309 (d)(3)(i).  

The appellant does not contend and the evidence does not suggest that the veteran participated in a test involving the detonation of a nuclear device, or that he was a prisoner of war in Japan.  Rather, she has repeatedly contended that he was exposed to radiation associated with the bombing of Hiroshima and Nagasaki during his participation in the occupation of Japan at the end of the Second World War.  Her contentions and the relevant evidence presented are discussed further below.  

The appellant contends that she is entitled to service connection for the cause of the Veteran's death based the theory that exposures, particularly bomb-related radiation exposure, while the Veteran participated in the occupation of Japan, caused him to develop the cancer which caused his death.  

Apparently in reference to his participation in the U.S. occupation of Japan, in a June 2014 statement the appellant asserted that all of the soldiers with whom the Veteran served died of cancer.  This is relevant both as an assertion by which she seeks to establish a relationship between his participation in the U.S. occupation of Japan and his development of his fatal cancer, and as a clarification that new statements from fellow soldiers with whom the Veteran served cannot be obtained.  

Official records and service records reflect that the Veteran participated in the occupation of Japan as part of Battery "A", 316th Field Artillery Battalion.  Official military sources were contacted for morning reports.  A July 2011 service department statement indicates that they were mailing all pertinent records obtained, consisting of Morning Reports of October 6th, October 11th and December 10th of 1945.  The service department specifically indicated that attempts to obtain morning reports for Battery "A", 316th Field Artillery Battalion, were unsuccessful for September 1945 and November 1945.  

The morning reports from October 6th and October 11th of 1945 for Battery "A", 316th Field Artillery Battalion, state that the Veteran was absent sick, temporarily transferred to the "Military District # 2 Clearing Station."  The morning report from December 10th of 1945 for Battery "A", 316th Field Artillery Battalion, indicates that the Veteran was in Hirosaki Honshu, Japan.  These reports are consistent with the Veteran's letter to the appellant in October 1945, as detailed below, when he reported his activities and stationings.  These morning reports fail to indicate any proximity to Hiroshima or Nagasaki.  

A Defense Threat Reduction Agency (DTRA) June 2005 letter states that the Veteran's unit was stationed at Aomori, Hirosaki, and Tokyo, and that he accordingly had no potential for radiation exposure from the bombing of Hiroshima and Nagasaki.  The letter indicates that the Veteran's stationing at Aomori, Japan would place him approximately 685 miles from Hiroshima and 835 miles from Nagasaki, while his stationing in the vicinity of Hirosaki, Japan would place him approximately 650 miles from Hiroshima and 800 miles from Nagasaki.  His reassignment to the 4th Replacement Center at Tokyo, Japan, for return to the U.S. would place him approximately 400 miles from Hiroshima and 550 miles from Nagasaki.  Based on these known locations of the Veteran during his participation in the occupation of Japan, the DTRA provided a total external gamma dose and internal dose to the colon estimate of 0.0 rem.  

The DTRA also in that June 2005 letter left open the possibility of additional radiation dose exposure estimate based on any time spent in proximity to either Hiroshima or Nagasaki which VA may concede but which was not reflected in the information provided to the DTRA.  However, as discussed further below, the Board finds no credible basis for conceding the Veteran's stationing in or visits proximate to either Hiroshima or Nagasaki, and hence the Board finds no basis for the Veteran to have had any additional doses of atomic-bomb radiation exposure during service by such means.  

As already noted, occupation of Hiroshima or Nagasaki for purposes of presumptive service connection requires stationing within 10 miles of the city limits of those cities. 38 C.F.R. § 3.309(d) (3) (vi).  No such proximity is indicated by any credible evidence of record.

In her first statement of exposure to atomic radiation, submitted in April 2001, the appellant alleged the exposure occurred when he was stationed in "Amorie, Japan" (Aomori, Japan), and that he was then with the Battery A, 316th Field Artillery Battalion, 81st Division.  She stated that the Veteran was one of seven or eight men who manned a cannon, and performed daily maintenance on the cannon.  She added that his job included loading shells in the cannon, and that this was his role, "the whole time he was in service."  She then added that she only knew two of his fellow soldiers in these duties, and that both were now deceased. 

In February 2002 the appellant submitted what she characterized as her own transcription of letters the Veteran had sent to her while he was stationed in Japan and while he was hospitalized in New Caledonia.  These transcribed letters state dates and locations of the Veteran as follows:

January/ February 12 - into March, 1945  Hospital at New Caledonia

September 12, 1945 		 "Hakkaido, Japan"

Saturday, September 29	"Aomaria, Japan"

December 1945 		"Hirosaki, Japan"

It thus appears from these letters that he was stationed in Hokkaido and Aomori in northern Japan.  This is consistent with the DTRA findings that the Veteran's known stationings in Japan were several hundred miles from either Hiroshima or Nagasaki.  

In a handwritten letter received by VA in March 2002, the appellant described her knowledge of the Veteran's participation in the occupation of Japan as follows: "His outfit occupied Amaori, Japan which was close to where the atomic bomb was dropped."  The above-noted June 2005 DTRA letter makes clear that the distance from Hiroshima or Nagasaki to Aomori, Japan is over 600 miles.

In one of the appellant's handwritten letters within the claims file, reportedly in response to a letter she received February 2, 2004, the appellant explicitly asserted that the Veteran, "walked where the bomb had been dropped."  However, she provides no basis for this assertion beyond stating that "his outfit" was the first to land in Japan and that, "they were sent out to a lot of other areas as needed."  She also did not specify which atomic-bombed city he visited, Hiroshima or Nagasaki, stating only "where the bomb had been dropped."  This suggests a lack of explicit knowledge and rather a statement unsupported by knowledge of where the Veteran had actually gone.  In contrast, the submitted letter from the Veteran to her postmarked in October 1945 does not assert either that he had been to an atomic-bombed city or that such a visit was planned.  

While the appellant has expressed her belief in the Veteran's exposure to atomic bomb radiation while participating in the occupation of Japan during World War II or its aftermath, she has no personal knowledge of where the Veteran served in Japan.  Some of the appellant's statements appear to reflect her misconception that the past bombings of the city of Aomori which the Veteran mentions in his October 1945 letter from that city (discussed below) were atomic bombings, since she draws attention to the Veteran's mention of past bombing of Aomori to support her claim.  Thus, while in the above-noted letter in reply to a February 2, 2004, letter the appellant stated that the Veteran had "walked where the bomb had been dropped," the Board concludes that this does not reflect her actual knowledge of the Veteran having set foot in either Hiroshima or Nagasaki during his participation in the occupation of Japan.  

The appellant in November 2009 submitted a copy of a letter she received from the Veteran while he was stationed in Japan.  The letter is not dated but the envelope is post-marked in October 1945.  The Veteran indicated in the letter that he was then stationed in Aomori, Japan, and that they would shortly be transferred to a barracks in a town of 20,000 approximately 28 miles away that had not been bombed.  

Also in November 2009, the appellant submitted additional records of Dr. K.  These include a February 2001 letter from Dr. K. addressing the causes of the Veteran's death as "complications of" metastatic cancer of the sigmoid colon, with metastases to the liver.  Dr. K. also noted that he Veteran suffered from diabetes mellitus and chronic cholecystitis.  

In comments added to a copy of that letter from Dr. K., the appellant asserted that all the Veteran's "buddies" from his active service died of cancer after returning home.  She added that her own brother and another close friend had also served "in the same area during the war" and had also died of cancer.  She additionally asserted that while the Veteran landed in Aomori ("Armoria"), "he was sent to out to other locations while they were there, where needed."  However, the appellant has provided no corroborating evidence of the deaths of fellow soldiers from cancer, and has provided no corroboration supporting any visit by the Veteran to or near Hiroshima or Nagasaki during his service in Japan.  Rather, the letter she submitted from the Veteran postmarked in October 1945 fails to support his presence in or proximate to Hiroshima or Nagasaki.  

Because the appellant's statements appear to reflect some confusion on her part as to the nature of bombings which took place in different cities in Japan, and because she has provided no statements indicating actual knowledge, from any identified source, of the Veteran having been in the cities of Hiroshima and Nagasaki or their vicinities during his participation in the U.S. occupation of Japan, the Board has found her statements to be lacking in probative value and to be outweighed by the service department records showing that he was stationed hundreds of miles away from Hiroshima and Nagasaki.

Accordingly, service connection for the cause of the Veteran's death on a radiation basis is not warranted.

The appellant does not contend that service connection is warranted for the cause of the Veteran's death on any other basis, and there is no evidence suggesting that any of the causes of the Veteran's death were present until many years after his discharge from service or that they were related to his active service.  Therefore, service connection for the cause of the Veteran's death on a basis other than radiation exposure is also unwarranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


